ON SECOND MOTION FOR REHEARING.
MORRISON, Judge.
Appellant contends that by our original opinion we permitted the jury to wholly disregard the court’s charge and return a verdict for an offense as different from the one submitted in the court’s charge as night is from day. We disposed of appellant’s contention by stating that Article 1408, P. C., defined but one offense.
In view of appellant’s insistence, we observe the following:
The evidence supports a finding that appellant robbed the injured party by putting him in fear of life or bodily injury.
We therefore construe the jury’s verdict to conform to the evidence and the manner of submission.
Since Article 1408, P. C., denounces only one offense, a recitation in the judgment of the manner in which the offense was committed may be rejected as surplusage.
Appellant’s second motion for rehearing is overruled.